         
AMENDMENT TO
EMPLOYMENT AGREEMENT


        This Amendment to EMPLOYMENT AGREEMENT (this “Amendment”), is made and
entered into as of July 31, 2019 (the “Effective Date”) by and between Insmed
Incorporated, a Virginia corporation (the “Company”), and William H. Lewis (the
“Executive”) (each of the Executive and the Company, a “Party”, and
collectively, the “Parties”).


        WHEREAS, the Executive has been performing services as an employee to
the Company pursuant to that certain Employment Agreement between the Company
and the Executive dated September 10, 2012 (the “Employment Agreement”);


        WHEREAS, the Executive and the Company mutually desire to amend the
Employment Agreement to revise the severance terms and amounts payable to
Executive in the event the Company terminates his employment other than for
“Cause,” death or “Disability” (as those terms are defined in his Employment
Agreement), or in the event the Executive terminates his employment for Good
Reason following a Change in Control, as that term is defined in Section 1(g) of
the Employment Agreement; and


        WHEREAS, this Amendment, dated as of Effective Date, between the parties
contain the entire agreement between the Executive and the Company and
supersedes any and all prior agreements, arrangements and understandings
regarding the subject matter contained herein.


        NOW, THEREFORE, in consideration of the premises and agreements set
forth herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and the Executive hereby
agree that, as of the Effective Date of this Amendment, the Employment Agreement
shall be amended as follows:


1.Section (6)(e) is hereby amended and restated in its entirety as follows
(changes indicated in bold):


        (e) Termination Without Cause or Resignation With Good Reason. The
Company may terminate the Term of Employment without Cause, and the Executive
may terminate the Term of Employment for Good Reason, at any time upon written
notice. If the Term of Employment is terminated by the Company without Cause
(other than due to the Executive's death or Disability) or by the Executive for
Good Reason, in either case prior to the date of a Change in Control or more
than two years after a Change in Control, the Executive shall be entitled to the
following:


(i) The Accrued Obligations, payable as and when those amounts would have been
paid had the Term of Employment not ended;





--------------------------------------------------------------------------------

         
(ii) The Pro-Rata Bonus, based solely on actual corporate performance outcomes,
payable within 2 1/2 months following the end of the fiscal year in which the
Termination Date occurs;


(iii) One-and-one-half times the Executive’s annual Base Salary, as in effect
immediately prior to the Termination Date, plus the Executive’s Target Bonus for
the fiscal year in which the Termination Date occurs, each payable in equal
installments consistent with the Company's normal payroll schedule over the 18
month period beginning with the first regularly scheduled payroll date that
occurs more than 30 days following the Termination Date;


(iv) Provided that the Executive timely elects continued coverage under COBRA,
the Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for 18 months
(or, if less, for the duration that such COBRA coverage is available to
Executive); and


(v) Vesting, immediately prior to such termination, of any time-vested Equity
Awards that have not previously vested and were granted to the Executive at
least one year prior to the Termination Date.


2.Section (6)(g) is hereby amended and restated in its entirety as follows
(changes indicated in bold):


        (g) Change in Control of the Company. If the Executive's employment is
terminated by the Company (or any entity to which the obligations and benefits
under this Agreement have been assigned, pursuant to Section 10) without Cause
or by the Executive for Good Reason during the 24 month period immediately
following the Change in Control, then the Executive shall be entitled to the
same payments, rights and benefits described in Section 6(e), subject to the
following enhancements:


         (i) Double the Severance Amount plus the Pro-Rata Bonus, as defined
below, will be paid in a lump-sum on the first regularly scheduled payroll date
that occurs more than 30 days following the Termination Date (rather than the
Severance Amount being paid in installments over 18 months);


         (ii) All Equity Awards will vest in full (not merely those granted more
than one year prior to the Termination Date).


         (iii) For the purposes of Section (6)(g), and only Section (6)(g),
"Pro-Rata Bonus" as defined in Section (1)(t) means the Target Bonus,


--------------------------------------------------------------------------------

         
as defined in Section (4)(b), for the fiscal year in which the Termination Date
occurs, multiplied by the following fraction: (i) the number of days that the
Executive was employed by the Company during that fiscal year, divided by (ii)
365.


3.Except as modified by this Amendment, all other terms and conditions of the
Employment Agreement remain in full force and effect.




 IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment, effective as of the date set forth above.




INSMED INCORPORATED
By: /s/Christine A. Pellizzari                                
Name: Christine A. Pellizzari
Title: Chief Legal Officer








             /s/William H. Lewis                                               
            William H. Lewis


